           Case 1:19-cr-00194-DAD-BAM Document 32 Filed 03/23/21 Page 1 of 3


1    Serita Rios, SBN# 246568
     Law Office of Serita Rios
2    P.O. Box 688
     Fresno, CA 93712-688
3    Telephone (559) 224-1800
     Facsimile (559) 224-1806
4    serita@seritarioslaw.com
5
     Attorney for Defendant BRANDON GODINHO
6

7

8

9
                               UNITED STATES DISTRICT COURT
10
                              EASTERN DISTRICT OF CALIFORNIA
11

12
     THE UNITED STATES OF AMERICA,               )    Case No. 1:19-CR-00194-DAD BAM
13
                                                 )
                              Plaintiff,         )    UNOPPOSED MOTION TO MODIFY
14                  vs.                          )    BOND CONDITION OF PRETRIAL
                                                 )    RELEASE AND ORDER
                                                 )
15   BRANDON GODINHO,                            )
16
                                                 )
                             Defendant.          )
17
                                                 )
                                                 )
18
            TO THE UNITED STATES COURT OF THE EASTERN DISTRICT OF CALIFORNIA,
19
     TO PHILLIP TALBERT, UNITED STATES ATTORNEY, AND TO ASSISTANT UNITED
20
     STATES ATTORNEY, MELANIE ALSWORTH:
21

22
            Defendant, BRANDON GODINHO, through his counsel, Serita Rios, hereby

23   moves this Court to modify the bond condition of his pretrial release. In support of

24   this motion counsel offers the following:
25          1.    The Order Setting Conditions of Release was entered on October 8, 2019.
26
     (Dkt. 9)
27

28



                          UNOPPOSED MOTION TO MODIFY BOND CONDITION OF
                              PRETRIAL RELEASE AND PROPOSED ORDER

                                                     -1-
           Case 1:19-cr-00194-DAD-BAM Document 32 Filed 03/23/21 Page 2 of 3


1          2.     In accordance with the conditions, on October 8, 2019 a cash bond of
2
     $10,000 was posted by Kimala Godinho, Mr. Godinho’s mother and third-party
3
     custodian. (Dkt. 8)
4
           3.     Mr. Godinho has been on pretrial release for over 17 months; during his
5
     time on supervision, he has complied with the conditions of release.
6

7
           4.     Mr. Godinho’s mother, and poster of the cash bond, is experiencing a

8    medical and financial hardship. In 2017 she was diagnosed with thyroid cancer. After

9    undergoing treatment her cancer went into remission. However, a few months ago she
10
     began experiencing health problems related to her thyroid. She is currently under the
11
     care of multiple medical specialists (including an Endocrinologist, Immunologist, and
12
     Cardiologist) who are trying to diagnose and treat her condition.
13
           5.     As of this date, Mrs. Godinho has accumulated approximately $4,000 in
14

15
     medical bills and with her upcoming appointments and procedures she believes this

16   number will increase substantially. Mrs. Godinho is requesting that the cash bond she

17   posted be returned so that she can use the funds to pay for her unforeseen medical
18   expenses.
19
           6.     Counsel for Mr. Godinho is requesting that the condition of release
20
     requiring the $10,000 cash bond be eliminated and replaced with a personal
21
     recognizance bond.
22
           7.     Mr. Godinho’s Pretrial Release Officer, Anthony Perez, has confirmed
23

24   that Mr. Godinho has maintained compliance on supervision. Officer Perez is aware of

25   Mrs. Godinho’s request and agrees with this proposed modification.

26         8.     The Government, through AUSA Melanie Alsworth, does not object to
27
     this proposed modification.
28



                           UNOPPOSED MOTION TO MODIFY BOND CONDITION OF
                               PRETRIAL RELEASE AND PROPOSED ORDER

                                                -2-
          Case 1:19-cr-00194-DAD-BAM Document 32 Filed 03/23/21 Page 3 of 3


1          For the foregoing reasons Defendant, BRANDON GODINHO, requests that the
2
     Court enter an order modifying his conditions of release to replace the cash bond
3
     with a personal recognizance bond. It is further requested that the $10,000 cash bond
4
     be exonerated and that the funds be returned to Kimala Godinho.
5

6

7
           Dated: March 22, 2021                     Respectfully Submitted,

8                                                       /s/ Serita Rios

9                                                    Serita Rios
                                                     Attorney for Defendant
10

11

12

13                                          ORDER
14         Good cause appearing, the conditions of release for defendant, BRANDON
15
     GODINHO, shall be modified to include a condition of a personal recognizance bond
16
     and that the $10,000 cash bond condition be eliminated.
17
           It is further ordered that the Clerk of the Court exonerate the $10,000 cash
18
     bond and return it to the surety and poster of the bond, Kimala Godinho.
19

20

21   IT IS SO ORDERED.
22
        Dated:   March 22, 2021                         /s/
23
                                                 UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28



                        UNOPPOSED MOTION TO MODIFY BOND CONDITION OF
                            PRETRIAL RELEASE AND PROPOSED ORDER

                                               -3-
